DETAILED ACTION

Continuation
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 April 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a radio resource…configured for a downlink communication…allows only the downlink communication”. It is unclear whether “a radio resource…configured for a downlink communication…allows only the downlink communication” is the same radio resource as “a fixed radio resource…only a downlink communication is allowed” in lines 10-13 of claim 1. For examining purposes, the examiner will interpret the claim as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. EP 2,955,966 A1 (hereinafter referred to as “Zhao”) in view of 3GPP R2-134228 “eIMTA Configuration and Operation” (hereinafter referred to as 3GPP’228’228) in view of 3GPP R1-1609421 “General discussion .
As to claim 7, Zhao teaches terminal (¶240; figure 10: UE) comprising:
a receiver that receives information related to a configuration of a radio resource in a first time interval in a Time Division Duplex (TDD) communication system (¶241; figure 10: transceiver 1010 receives TDD UL/DL configuration indicator indicating transmission direction of a subframe);
a controller that fixedly configures the radio resource in the first time interval for an uplink communication (¶¶154 and 241; figure 10: processor 1000 configures subframe with fixed uplink transmission direction according to received TDD UL/DL configuration for uplink communication); and
a transmitter that transmits a random access preamble with the radio resource configured for the uplink communication (¶242; figure 10: transceiver 1010 transmits uplink communication in fixed uplink subframe according to configuration by processor 1000),
wherein, in the radio resource in the first time interval, only the uplink communication is allowed (¶¶154-156: in the fixed uplink subframe, only the uplink communication is allowed and the transmission direction will not be changed).
Although Zhao teaches “A terminal…a transmitter that transmits with the radio resource…only the uplink communication is allowed,” Zhao does not explicitly disclose “a random access preamble”.
However, 3GPP’228 teaches transmits a random access preamble with the radio resource configured for the uplink communication (§2.2: PRACH preamble transmitted in fixed UL subframe),
wherein, in the radio resource in the first time interval, only the uplink communication is allowed (§2.2: PRACH preamble resources in fixed UL subframe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the terminal described in Zhao by including “a random access 
Although Zhao in view of 3GPP’228 teaches “A terminal…only the uplink communication is allowed,” Zhao in view of 3GPP’228 does not explicitly disclose “wherein the receiver…only a downlink communication is allowed”.
However, 3GPP’421 teaches the receiver receives information indicating a fixed radio resource for receiving a synchronization signal and a broadcast signal, and, in the fixed radio resource for receiving the synchronization signal and the broadcast signal, only a downlink communication is allowed (§§3.1 and 3.3; figure 3: UE receives frame configuration from the network indicating time-frequency resource fixed for DL usage (DL sync signal and MIB transmitted from network to UE) where only DL transmission is allowed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the terminal described in Zhao in view of 3GPP’228 by including “wherein the receiver…only a downlink communication is allowed” as taught by 3GPP’421 because it provides Zhao in view of 3GPP’228’s terminal with the enhanced capability of appropriate channelization design for MIB and DL sync signal transmission in fixed DL resource leaving as many resources as possible for flexible utilization (3GPP’421, §§3.1 and 3.3; figure 3).
	As to claim 8, Zhao in view of 3GPP’228 in view of 3GPP’421 teaches the terminal according to claim 7. Zhao further teaches wherein, in a radio resource in a second time interval that is configured for a downlink communication, the controller allows only the downlink communication (¶¶154-156 and 241; figure 10: processor 1000 determines and configures, based on received TDD UL/DL configuration indicator, fixed DL subframe where transmission direction is fixed to only allow the DL communication and transmission direction will not be changed).
As to claim 9, claim 9 is rejected the same way as claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469